DETAILED ACTION 
The present application, filed on 12/10/2020 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 1-20 are pending and have been considered below. 

Priority
This application claims benefit of 62/946,054 12/10/2019. The priority is acknowledged.   


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 12/10/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 8 and Claim 15 and the therefrom dependent claims are directed respectively to a computer implemented method, to a system and to computer executable instructions stored on a non-transitory storage medium. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claims 8, 15) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: identifying, via the processor executing an artificial intelligence engine on the aggregated normalized data and the geofence data, at least one predicted behavior of a human being;  generating, via the processor, a suggestion to the at least one venue based on the at least one predicted behavior of a human being; and transmitting, from the server, a customized advertisement, where the customized advertisement is generated based on the suggestion. 

The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing customized advertisement based on location and suggestion. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: receiving, at a server, location data; receiving at the server from at least one venue within the predefined geographic region specific location data, geofence data, person detection sensor data; normalizing the location data, the geofence data, the person detection sensor data; aggregating the normalized location data, the normalized geofence data, the normalized sensor data, and the normalized point of sale data. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the location data; the normalized point of sale data; the aggregated normalized data; the customized advertisement. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. a server; a processor; a storage medium are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: receiving, at a server, location data; receiving at the server from at least one venue within the predefined geographic region specific location data, geofence data, person detection sensor data; normalizing the location data, the geofence data, the person detection sensor data; aggregating the normalized location data, the normalized geofence data, the normalized sensor data, and the normalized point of sale data. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the location data; the normalized point of sale data; the aggregated normalized data; the customized advertisement. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: a server; a processor; a storage medium. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 4 (which is repeated in Claims 11, 18) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: weighting the aggregated normalized; performing a plurality of regression analyses; identifying the at least one predicted behavior of a human being; modifying weights to be used in future executions of the artificial intelligence engine. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers mathematical concepts. That is, the drafted process is comparable to a mathematical relationships, mathematical formulas or equations, mathematical calculations process, i.e. a process aimed at preparing data to be used for creating a customized advertisement. If a claim limitation, under its broadest reasonable interpretation, covers performance of them limitations of mathematical relationships, mathematical formulas or equations, mathematical calculations, but for the recitation of generic computer components, then it falls within the “Mathematical Concepts (e.g. mathematical relationships, mathematical formulas or equations, mathematical calculations)” grouping of abstract ideas.
Dependent Claim 6 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving historical data; executing a sensitivity analysis on the historical data; generating, based on the correlations, a neural network; converting the neural network to computer executable code. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers mathematical concepts. That is, the drafted process is comparable to a mathematical relationships, mathematical formulas or equations, mathematical calculations process, i.e. a process aimed at preparing data to be used for creating a customized advertisement. If a claim limitation, under its broadest reasonable interpretation, covers performance of them limitations of mathematical relationships, mathematical formulas or equations, mathematical calculations, but for the recitation of generic computer components, then it falls within the “Mathematical Concepts (e.g. mathematical relationships, mathematical formulas or equations, mathematical calculations)” grouping of abstract ideas.
Dependent Claim 7 (which is repeated in Claim 14) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving third party map data; normalizing the third party map data; aggregating the third party map data. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers mathematical concepts. That is, the drafted process is comparable to a mathematical relationships, mathematical formulas or equations, mathematical calculations process, i.e. a process aimed at preparing data to be used for creating a customized advertisement. If a claim limitation, under its broadest reasonable interpretation, covers performance of them limitations of mathematical relationships, mathematical formulas or equations, mathematical calculations, but for the recitation of generic computer components, then it falls within the “Mathematical Concepts (e.g. mathematical relationships, mathematical formulas or equations, mathematical calculations)” grouping of abstract ideas.

Dependent Claims 2-3, dependent Claim 5 (which is repeated in Claims 12-13, 19-20), dependent Claim 9 (which is repeated in Claim 16) and  dependent Claim 10 (which is repeated in Claim 17) are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the customized advertisement; the venue; the commercial product; the predicted behavior of a human being; the suggestion. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig7 and [0068]-[0071], including among others: input device; output device; communication interface; processor; memory; rom; ram; storage device. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 112(a)
Written Description (Possession)
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 14 are rejected under 35 USC 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 7, 14 are rejected for reciting the subject matter “normalizing the third party map data” which is not adequately described in the specification, in the drawings or in the original set of claims to satisfy the requirements as described in MPEP 2163.05 V: “While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved …” Further "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. "Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement).”
In the instant situation, the application specification attempts to describe the term “normalizing the third party map data” at [0016] – “One exemplary, non-limiting, practical application to the technical problem noted above is to collect first party data, such as sensor data and point-of-sale/transaction data, collect third party data, such as data from GOOGLE Maps, normalize the data to a common format, aggregate the normalized data together, submit the aggregated normalized data into an Artificial Intelligence (AI) engine, and receive suggestions about products, services, or correlations from the AI engine.” No further information, like calculation method or algorithm is provided; i.e. HOW the function is performed. In addition, the specification verbally recites (ipsis verbis) the language of Claims 7, 14. While the specification discloses the function, it discloses neither the necessary structure, nor the necessary algorithm to perform the function, i.e. HOW the calculation is performed.    
The question is, given the disclosure, would a POSITA conclude that the inventor was in possession of the term “normalizing the third party map data” in order to cause a system to perform the functions? The answer is clearly “no.” It looks as if the invention recites terms that have neither structure nor algorithm. 
Therefore, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For examination purpose, Examiner will interpret “normalizing the third party map data” as any type of normalizing, which is what the prior art of record discloses. The reference is provided for compact prosecution purpose. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-10, 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Devolites et al (US 2014/0222570), in view of Patel et al (US 2020/0210775).  
Regarding Claims 1, 8, 15 – Devolites discloses: A method comprising: 
	receiving, at a server, location data for a plurality of mobile devices carried by individual users, the location data comprising global positioning system (GPS) coordinates for each mobile device in the plurality of mobile devices over a period of time, the location data constrained to a predefined geographic region; {see at least [0029] receiving/collecting geolocation subscriber data from a GPS; [0142] past locations and time}   
	receiving at the server from at least one venue within the predefined geographic region: 
		geofence data associated with the at least one commercial venue; {see at least [0028], [0047] center and surrounding radius of location (reads on geofencing)}   
		person detection sensor data generated by at least one sensor at the at least one commercial venue; and {see at least [0144] radio access network data; location based data}   
		point of sale data for the at least one venue during the period of time; {see at least [0135] transactional data (reads on POS data); [0146] POS feedback}   
	identifying, via the processor executing an artificial intelligence engine on … and the geofence data, at least one predicted behavior of a human being; {see at least [0147] predicting future location and time period range}   
	generating, via the processor, a suggestion to the at least one venue based on the at least one predicted behavior of a human being; and {see at least [0147] predicting future location and time period range; [0145] where the device will be in the future}    
	transmitting, from the server, a customized advertisement, where the customized advertisement is generated based on the suggestion. {see at least [0147] predicted location used to target offers and promotions; [0145] coupon based on where the mobile device will be in the future; [Abstract] targeted campaign based on predicted device location}   

Devolites does not disclose, however, Patel discloses: 
	normalizing, via a processor of the server, the location data, the geofence data, the person detection sensor data, and the point of sale data into a common data format, resulting in normalized location data, normalized geofence data, normalized sensor data, and normalized point of sale data; {see at least fig4, rc408, [0049] normalizing data}   
	aggregating, via the processor, the normalized location data, the normalized geofence data, the normalized sensor data, and the normalized point of sale data, resulting in aggregated normalized data; {see at least fig4, rc412, [0054] aggregating normalized data}   
	… the aggregated normalized data … {see at least fig4, rc412, [0054] aggregating normalized data}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Devolites to include the elements of Patel.  One would have been motivated to do so, in order to allow to aggregate data that is not comparable, thus providing an advantage when choosing the best advertisement.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Devolites evidently discloses providing an advisement based on predicted human behavior (e.g. future location).  Patel is merely relied upon to illustrate the functionality of normalizing the received parameters in the same or similar context.  As best understood by Examiner, since both providing an advisement based on predicted human behavior (e.g. future location), as well as normalizing the received parameters are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Devolites, as well as Patel would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Devolites / Patel.

Regarding Claim 2 – Devolites, Patel discloses the limitations of Claim 1. Devolites further discloses:  
	wherein the customized advertisement is transmitted from the server to a mobile device of an individual who visited the at least one venue. {see at least [0027]-[0029] calculate and store frequented locations based on historic location information (reads on visited locations)}   

Regarding Claim 3 – Devolites, Patel discloses the limitations of Claim 1. Devolites further discloses:  
	wherein the customized advertisement is transmitted from the server to an electronic poster within the predefined geographic region. {see at least [0147] predicted location used to target offers and promotions; [0145] coupon based on where the mobile device will be in the future; [Abstract] targeted campaign based on predicted device location (usr device is an electronic poster in the region, when user and device are in the region}   

Regarding Claims 9, 16 – Devolites, Patel discloses the limitations of Claims 8, 15. Devolites further discloses:  
	wherein the at least one predicted behavior of a human being comprises an ordered pattern of visitations to venues by a plurality of the individual users. {see at least [0142] general location as a series of different days and different hours (reads on visiting pattern}   

Regarding Claims 10, 17 – Devolites, Patel discloses the limitations of Claims 9, 16. Devolites further discloses:  
	wherein the suggestion is for a product to be sold at a venue based on the ordered pattern. {see at least [0145] offerings, coupons (reads on products), future location based on historical predictive analysis (reads on pattern)}   


Claims 4, 11, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Devolites et al (US 2014/0222570), in view of Patel et al (US 2020/0210775), in further view of Erdmann et al (US 8,498,817).
Regarding Claim 4, 11, 18 – Devolites, Patel discloses the limitations of Claims 1, 8, 15. Devolites further discloses:  wherein the artificial intelligence engine performs operations comprising: 
	weighting … data based on previous data analyses, resulting in weighted aggregated normalized data; {see at least fig5, rc504, [0090] location is weighted average}   
	modifying weights to be used in future executions of the artificial intelligence engine based on the at least one predicted behavior of a human being. {see at least fig6, rc608, rc614, rc616, [0090] weighted average of locations, eliminating lower numbers (reads on changing rankings, which, based on the broadest reasonable interpretation requirement (see MPEP 2111), reads on modifying weights). The claim element “resulting in the artificial intelligence engine” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05, MPEP 2114 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.}   

Patel further discloses:  
	… the aggregated normalized … {see at least fig4, rc412, [0054] aggregating normalized data}


In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Devolites, Patel to include additional elements of Patel.  One would have been motivated to do so, in order to allow to aggregate data that is not comparable, thus providing an advantage when choosing the best advertisement.  In the instant case, Devolites, Patel evidently discloses providing an advisement based on predicted human behavior (e.g. future location).  Patel is merely relied upon to illustrate the additional functionality of normalizing the received parameters in the same or similar context in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Devolites, Patel does not disclose, however, Erdmann discloses:  
	performing a plurality of regression analyses using the weighted aggregated normalized data, resulting in a plurality of regression results, wherein each regression analysis in the plurality of regression analyses use distinct aspects of the weighted aggregated normalized data; identifying the at least one predicted behavior of a human being based on a commonality among the plurality of regression results; and {see at least fig3, rc315, (34)-(35)/[5:52-6:5] making future locations predictions (reads on predicting behavior) based on regression analysis}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Devolites, Patel to include the elements of Erdmann.  One would have been motivated to do so, in order to utilize a popular and efficient tool.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Devolites, Patel evidently discloses providing an advisement based on predicted human behavior (e.g. future location).  Erdmann is merely relied upon to illustrate the functionality of predicting human behavior by utilizing the regression analysis in the same or similar context.  As best understood by Examiner, since both providing an advisement based on predicted human behavior (e.g. future location), as well as predicting human behavior by utilizing the regression analysis are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Devolites, Patel, as well as Erdmann would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Devolites, Patel / Erdmann.


Claims 5, 12-13, 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Devolites et al (US 2014/0222570), in view of Patel et al (US 2020/0210775), in further view of Cooley et al (US 2020/0250740).
Regarding Claims 5, 12-13, 19-20 – Devolites, Patel discloses the limitations of Claims 1, 8, 15. Devolites, Patel does not disclose, however, Cooley discloses:  
	wherein the at least one venue comprises a commercial venue selling a commercial product, {see at least [0010] cannabis retail shop}   
	wherein the commercial product is a cannabis-based product. {see at least fig1, rc108, [0014] product registry, tracking cannabis}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Devolites, Patel to include the elements of Cooley.  One would have been motivated to do so, in order to customize the process for a specific product.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Devolites, Patel evidently discloses providing an advisement based on predicted human behavior (e.g. future location).  Cooley is merely relied upon to illustrate the functionality of cannabis-based product in the same or similar context.  As best understood by Examiner, since both providing an advisement based on predicted human behavior (e.g. future location), as well as cannabis-based product are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Devolites, Patel, as well as Cooley would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Devolites, Patel / Cooley.


Claims 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Devolites et al (US 2014/0222570), in view of Patel et al (US 2020/0210775), in further view of Reese et al (US 2016/0328661).
Regarding Claim 6 – Devolites, Patel discloses the limitations of Claim 1. Devolites further discloses: wherein the artificial intelligence engine is trained by: 
	receiving historical data comprising: 
		historical locations of human beings at distinct points in time within the predefined geographic region; {see at least [0029] identifying frequented locations based on historic location information (reads on points in time); [0142] past locations and time}   
		historical geofence data associated with the at least one commercial venue; {see at least [0047] center and surrounding radius of location (reads on geofence), number of days (reads on historic); calculate and store frequented locations}   
		historical person detection sensor data generated by the at least one sensor at the at least one commercial venue; and {see at least [0144] radio access network data, location based sensing data; [0048] radio access network data, storing at least a predefined number of days (reads on historic)}   
		historical point of sale data for the at least one venue; {see at least [0135] historical transactional data (reads on historic POS data)}   
	executing a sensitivity analysis on the historical data, resulting in correlations between the historical data; {see at least [0135] predictive analytics, machine learning, statistical techniques for modelling}   

Devolites, Patel does not disclose, however, Reese discloses:  
	generating, based on the correlations, a neural network comprising nodes and connections between the nodes, {see at least [0091] neural networks; [0064] collection of neurons (reads on nodes) encoding previous places the user has visited}   
	where the connections between the nodes are weighted based on the correlations; and {see at least [0059] weights/coefficient calculated; incrementing/decrementing the weights}   
	converting the neural network to computer executable code, resulting in the artificial intelligence engine. {see at least [0091] machine reading (reads on artificial intelligence). The claim element “resulting in the artificial intelligence engine” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05, MPEP 2114 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Devolites, Patel to include the elements of Reese.  One would have been motivated to do so, in order to utilize a popular tool to make predictions.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Devolites, Patel evidently discloses providing an advisement based on predicted human behavior (e.g. future location).  Reese is merely relied upon to illustrate the functionality of using a neural network for the analysis in the same or similar context.  As best understood by Examiner, since both providing an advisement based on predicted human behavior (e.g. future location), as well as using a neural network for the analysis are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Devolites, Patel, as well as Reese would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Devolites, Patel / Reese.


Claims 7, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Devolites et al (US 2014/0222570), in view of Patel et al (US 2020/0210775), in further view of Hou et al (US 2020/0208995).
Regarding Claims 7, 14 – Devolites, Patel discloses the limitations of Claims 1, 8. Patel further discloses: 
	normalizing the third party … data; and {see at least fig4, rc408, [0049] normalizing data}      
	aggregating the third party map data into the aggregated normalized data. {see at least fig4, rc412, [0054] aggregating normalized data}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Devolites, Patel to include additional elements of Patel.  One would have been motivated to do so, in order to allow to aggregate data that is not comparable, thus providing an advantage when choosing the best advertisement.  In the instant case, Devolites, Patel evidently discloses providing an advisement based on predicted human behavior (e.g. future location).  Patel is merely relied upon to illustrate the additional functionality of normalizing the received parameters in the same or similar context in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Devolites, Patel does not disclose, however, Hou discloses:  
	receiving, at the server, third party map data identifying venues within the predefined geographic region, the venues including the at least one venue; {see at least fig4, [0023] map data with locations} 
	… map data … {see at least fig4, [0023] map data with locations}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Devolites, Patel to include the elements of Hou.  One would have been motivated to do so, in order to increase the source for location data.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Devolites, Patel evidently discloses providing an advisement based on predicted human behavior (e.g. future location).  Hou is merely relied upon to illustrate the functionality of third party map data in the same or similar context.  As best understood by Examiner, since both providing an advisement based on predicted human behavior (e.g. future location), as well as third party map data are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Devolites, Patel, as well as Hou would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Devolites, Patel / Hou.


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
US 20170287010 A1		US-PGPUB	30	ENHANCED MOBILE DEVICE BEACON SYSTEM	McKay; Brent Thomas et al.
US 20140128105 A1		US-PGPUB	28	Activity Recognition Systems and Methods	SU; Jiawen et al.
US 20090024546 A1		US-PGPUB	19	SYSTEM, METHOD AND APPARATUS FOR PREDICTIVE MODELING OF SPATIALLY DISTRIBUTED DATA FOR LOCATION BASED COMMERCIAL SERVICES	Ficcaglia; Robert et al.
US 20200402096 A1		US-PGPUB	16	OPTIMIZING A DIGITAL DISPLAY	Ward; James et al.
US 20100082397 A1		US-PGPUB	20	PREDICTIVE GEO-TEMPORAL ADVERTISEMENT TARGETING	BLEGEN; DARRELL
US 20200250740 A1		US-PGPUB	14	RETAIL PLATFORM	Cooley; Chris et al.


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622